   Case: 4:19-cv-02025-NAB Doc. #: 6 Filed: 08/20/19 Page: 1 of 1 PageID #: 16



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

ST. LOUIS-KANSAS CITY CARPENTERS                 )
REGIONAL COUNCIL, et al.,                        )
                                                 )
            Plaintiffs,                          )
                                                 )
      v.                                         )          Case No. 4:19-CV-2025 NAB
                                                 )
CCR CONSTRUCTION, INC.,                          )
                                                 )
            Defendants.                          )

                                   ORDER OF DISMISSAL

       Upon the Plaintiffs’ Motion for Dismissal Without Prejudice, filed on August 16, 2019

[Doc. 5],

       IT IS HEREBY ORDERED that Plaintiffs’ Motion to Dismiss [Doc. 5] is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), with each party to bear its own costs.



Dated this 20th day of August, 2019.

                                                        /s/ Nannette A. Baker
                                                     NANNETTE A. BAKER
                                                     UNITED STATES MAGISTRATE JUDGE
